Citation Nr: 1806645	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease L4-L5, with spinal stenosis, to include as secondary to service-connected post-operative pilonidal cyst.  

2.  Entitlement to service connection for lung cancer, to include as secondary to asbestosis exposure.  

3.  Entitlement to a temporary total evaluation because of convalescence.  

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1960 to December 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 1999, February 2000, and July 2017 (lung cancer, SMC, temporary total evaluation) rating decisions by the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a hearing officer at the RO in July 1999.  

Historically, these matters were before the Board in February 2001 and January 2002 when they were remanded for additional development.  In a September 2003 decision, the Board denied the claims on appeal.  The Veteran appealed the Board's September 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of VA appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In January 2008, the Federal Circuit affirmed the March 2006 Court decision.  These matters were again remanded by the Board in October 2008 and January 2009 for additional development.  In a May 2009 decision, the Board again denied the claims on appeal.  The Veteran appealed the Board's May 2009 decision to the Court.  Pursuant to a June 2012 Court Memorandum Decision, the Court vacated the Board's May 2009 decision, and remanded the matter to the Board for further action.  These matters were again remanded by the Board in March 2014 for additional development.  

In June 2016, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in June 2016.  

In a November 2016 decision, the Board again denied the claims on appeal.  The Veteran appealed the Board's November 2016 decision to the Court.  Pursuant to an October 2017 Joint Motion for Remand (Joint Motion), the Court vacated the Board's November 2016 decision, and remanded the matters to the Board for further action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2017, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with a July 2017 rating decision that denied service connection for lung cancer, SMC, and entitlement to a temporary total evaluation because of convalescence.  The RO has not yet issued the Veteran a statement of the case (SOC) regarding these claims, and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Regarding the claim for service connection for degenerative disc disease L4-L5, with spinal stenosis, in the October 2017 Joint Motion, it was found that the Board failed to satisfy its duty to assist as there is no evidence that VA attempted to obtain the Veteran's service hospitalization records.  As was noted in the Joint Motion, the Veteran's service treatment records reflect he was hospitalized at the U.S. Army Hospital in Fort Sill, Oklahoma, for a pilonidal cyst and infection from October 17, 1960 to November 23, 1960, and from November 28, 1960 to December 20, 1960.  However, the service treatment records contain only discharge summaries from these two hospitalizations.  In addition, the Joint Motion stated that there was no evidence that VA attempted to obtain the full hospitalization records.  As these records are potentially relevant to the Veteran's service connection claim for degenerative disc disease L4-L5, with spinal stenosis, as it is contended that such disability is secondary to his service-connected post-operative pilonidal cyst, and based on the instructions of the October 2017 Joint Motion, the Board finds that exhaustive efforts must be made to obtain the Veteran's service hospitalization records during the pertinent periods in question.  

In regards to the Veteran's claim for TDIU, because the claim is inextricably intertwined with the claims on appeal, and specifically the claim for degenerative disc disease L4-L5, with spinal stenosis, appellate consideration of entitlement to TDIU is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a SOC addressing the claims for service connection for lung cancer, SMC, and entitlement to a temporary total evaluation because of convalescence.  

2. Arrange for exhaustive development to secure the Veteran's service hospitalization records from the U.S. Army Hospital in Fort Sill, Oklahoma, for a pilonidal cyst and infection from October 17, 1960 to November 23, 1960, and from November 28, 1960 to December 20, 1960.  The development must specifically include contacting all storage facilities where records sought may have been retired, with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified and requested to identify if he had any additional information to complete the development sought.

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

